            Case 5:19-cv-00952-OLG Document 14 Filed 03/04/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No. 5:19-cv-00952-OLG
                                                 )
v.                                               )
                                                 )
CHUKWUKA OBINABO,                                )
                                                 )
       Defendant.                                )
                                                 )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with Chukwuka Obinabo

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby

voluntarily dismisses Defendant from this action with prejudice. Defendant was assigned the IP

Address 68.21.146.54. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: March 4, 2020
                                                     Respectfully submitted,

                                                     By: /s/ Paul S. Beik
                                                     Paul S. Beik
                                                     Texas Bar No. 24054444
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF




                                                 1
         Case 5:19-cv-00952-OLG Document 14 Filed 03/04/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on March 4, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                                2
